In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00041-CV



             KAREN SUE POOL, Appellant

                            V.

            MARCUS RAY POOL, Appellee




        On Appeal from the County Court at Law
                Lamar County, Texas
                Trial Court No. 91124




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                MEMORANDUM OPINION

       Karen Sue Pool filed a timely notice of appeal on June 9, 2022. The clerk’s record was

filed on August 2, 2022. A reporter’s record was not taken. The original deadline for Pool’s

appellate brief was September 23, 2022. On September 1, 2022, we received a letter from Pool

and advised her that, if the letter was intended to serve as her appellate brief, we could not accept

it because it did not meet the requirements of Rule 38.1 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 38.1. We extended the deadline for Pool to file her brief to

September 27, 2022. When neither a brief nor a motion to extend time for filing same was

received by October 11, 2022, this Court advised Pool by letter that the brief was late. We also

extended the deadline for filing the brief to October 26, 2022. We warned Pool that the failure to

file a brief by the October 26, 2022, deadline would subject this appeal to dismissal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

       Pool has not filed her brief in compliance with this Court’s deadline. Having received no

brief from Pool, this appeal is ripe for dismissal for want of prosecution. Consequently, pursuant

to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for

want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                              Charles van Cleef
                                              Justice

Date Submitted:        November 15, 2022
Date Decided:          November 16, 2022

                                                 2